Citation Nr: 1234057	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a shoulder disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This case was previously before the Board in July 2010, at which time it was remanded to the RO, via the Appeals Management Center (AMC), for additional development.  The case was returned to the Board for appellate consideration.   For the reasons stated below, the Board finds that there has been substantial compliance with the directives of the July 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic disability of either knee did not manifest in service, arthritis of either knee did not manifest within the one year presumptive period, and current bilateral knee disability is unrelated to service.

2.  A chronic disability of the lumbar spine did not manifest in service, lumbar spine arthritis did not manifest within the one year presumptive period, and current lumbar spine disability is unrelated to service.

3.  A chronic disability of the cervical spine did not manifest in service, cervical spine arthritis did not manifest within the one year presumptive period, and current cervical spine disability is unrelated to service.

4.  A chronic shoulder disability did not manifest in service and a current shoulder disability is unrelated to service.

5.  A chronic hip disability did not manifest in service and any current hip disability us unrelated to service.
 

CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service, and arthritis of either knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A lumbar spine disability was not incurred in or aggravated by active service, and lumbar spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2007, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  In addition, the July 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  Pursuant to the Board's July 2010 remand instructions, the RO/AMC requested and obtained records from the Social Security Administration (SSA) and the Livermore, California VA Medical Center.  The RO/AMC thus complied with the Board's remand instructions as well as its duty to assist in this regard.

The Veteran has also been afforded a December 2007 VA examination in connection with his bilateral knee, lumbar spine, and cervical spine disabilities.  For the reasons stated below, the Board finds that the examination was adequate.  The Veteran was not afforded a VA examination in connection with his claims for service connection for shoulder and hip disabilities; however, as will be explained below, the evidence does not indicate that any shoulder or hip disabilities may be associated with service.  No examination was therefore required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Legal Criteria

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally in this regard, every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).

Analysis

The Veteran's service treatment records show that, in March 1974, the Veteran complained of knee and hip pain associated with nausea, vomiting, fever, abdominal pain, fatigue, and diarrhea; the impression was gastrointestinal virus.  On the May 1974 "radiation physical" examination, the upper and lower extremities, as well as the spine and "other musculoskeletal" were normal.  The Veteran indicated on the contemporaneous report of medical history that he did not have and had never had arthritis, rheumatism, or bursitis, bone, joint, or other deformity, lameness, painful or trick shoulder, recurrent back pain, or trick or locked knee.

The Veteran complained of shoulder and neck pain in June 1975; physical examination showed full range of motion with slight pain, and the impression was strain.  In October 1975, he complained of back and knee pain; physical examination showed normal back, knees with good range of motion, paraspinal examination within normal limits, bilateral leg examination within normal limits, and neurological response normal.  A subsequent notation indicated that the Veteran requested evaluation for back pain and bilateral knee pain from a car accident in 1972, with symptoms including headaches.  A history of trauma three years previously was noted.  He denied locking, redness, or swelling, and examination showed no instability, and no evidence of inflammation.   X-rays were negative and the Veteran returned to full duty.

On the December 1975 separation examination, the upper and lower extremities, as well as the spine and "other musculoskeletal" were normal.  The Veteran indicated on the contemporaneous report of medical history that he did not have and had never had arthritis, rheumatism, or bursitis, bone, joint, or other deformity, lameness, painful or trick shoulder, recurrent back pain, or trick or locked knee.

VA treatment records from 2005 through 2012 show that the Veteran reported complaints of back, shoulder, neck, knee, and hip pain.  No hip or shoulder disabilities were found, and there are no related diagnoses of record.  The Veteran was diagnosed with degenerative disc disease of the back and age-related degenerative joint disease of the knees.  

Private medical records from Humboldt Family Medicine show treatment for low back pain since 2004.  A January 2010 MRI report from Good Shepherd Medical Center shows mild to moderate multi-level degenerative disc disease throughout the lumbar spine.  

The Veteran is in receipt of Social Security disability benefits for degenerative disc disease and anxiety disorder; he has been in receipt of such benefits since June 2005.

On the December 2007 VA examination, the Veteran reported a history of knee pain since 1973.  He indicated that believed his knees first became injured during basic training but he did not remember any specific injury.  The VA examiner indicated that he had reviewed the claims file, VA hard copy, and electronic records.  The examiner indicated that X-rays of the knees showed mild decrease in height of the knee joint compartments with no other degenerative changes present.  The diagnosis was age related degenerative changes of the bilateral knees.  The examiner opined that the Veteran's mild decrease in height of the knee joints was not caused or aggravated by service.  His rationale was that, as the Veteran had a normal joint examination after leaving service and he did not have any chronic or recurrent knee condition while in service, the diagnosed disability was "related to the ageing process and/or a pre-service injury and was not aggravated or caused by military service."

The Veteran also reported a history of neck and back pain, with onset beginning in 1975.  He reported a history of a back injury due to a fall in service, but denied a history of any injuries to his neck and back after service.  X-rays showed spondylosis of the cervical spine and disc space narrowing at L4-S1 of the lumbar spine.  The diagnoses were cervical spine spondylosis and disc space narrowing of the lumbar spine.  The VA examiner opined that the Veteran's cervical and lumbar spine disabilities were not caused or aggravated by service.  The rationale was that, as the Veteran had a normal separation examination and there was no evidence of chronic or recurrent neck or back problem, the current disabilities were "related to pre-service injuries and/or post service aging, since I do not see any evidence of aggravation in the Veteran's c-file."

The above medical opinions as to a lack of relationship between current bilateral knee and lumbar and cervical spine disabilities and service are entitled to substantial probative weight because the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  For these reasons, the examination was also adequate.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The examiner accurately stated that the separation examination was normal and there was no evidence of chronic or recurrent knee or back problems in service.  As to the reference to pre-service injury, this was accurate, as the service treatment records contained a reference to a 1972 motor vehicle accident causing back and knee pain in 1972.  In this regard, the Board notes that the September 1972 entrance examination report was normal as to the upper and lower extremities and the spine and "other musculoskeletal."  The Veteran is therefore presumed to have been in sound condition with regard to his spine and knees at entry into service.  Moreover, the cursory reference in the service treatment records does not constitute clear and unmistakable evidence that a disability of either knee or the cervical or lumbar spine preexisted service.  Similarly, the Veteran noted in a March 2012 statement that there was a notation of previous back injury but it was not significant enough for an examination to be required to clear him for duty at entrance into service.  This is consistent with the Board's finding that there is no clear and unmistakable evidence that a disability of either knee or the lumbar or cervical spine preexisted service.  Given that the Veteran is presumed to have been sound when he entered service, the December 2007 VA examiner's alternative conclusion that current knee and cervical spine disabilities were the result of post-service ageing constitutes probative evidence against a nexus between current bilateral knee and lumbar and cervical spine disability and service, including in-service symptoms. 

The Board must also consider the Veteran's statements.  In his March 2012 statement and elsewhere, the Veteran wrote that "his back, knee, and cervical spine have been chronic since active duty."  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the Veteran's statement at separation to a health care professional that he did not have and had never had arthritis, rheumatism, or bursitis, bone, joint, or other deformity, lameness, recurrent back pain, or trick or locked knee is of greater probative weight than his later statements made during an appeal of the denial of compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  See also Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  The Board therefore finds that the Veteran's statements as to continuity of knee and lumbar and cervical spine symptomatology are not credible.  Moreover, to the extent that the Veteran contends that his current knee and lumbar and cervical spine disabilities are related to his in-service symptoms, the Board finds the specific, reasoned opinions of the trained health care professional who conducted the December 2007 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.  Finally in this regard, the evidence does not reflect that arthritis of the knees or lumbar or cervical spine manifested within the one year presumptive period.

Regarding the Veteran's shoulder and hips, the treatment records do not appear to contain a diagnosis of a specific shoulder or hip disorder.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  In this case, there was evidence of shoulder pain and a diagnosis of strain in service.  Significantly, however, the upper extremities (as well as the remainder of the musculoskeletal system) were normal at separation and the Veteran denied that he had painful or trick shoulder (or other musculoskeletal symptoms).  Even more significantly, in his March 2012 statement, the Veteran indicated that he continuity of knee and back symptomatology, but did not make the same allegation with regard to the shoulder or hips.  There is thus no lay or medical evidence of continuity of shoulder or hip symptomatology.  The only evidence that a current shoulder or hip disability may be associated with service consists of the conclusory, generalized lay statements of the Veteran that there is a nexus between current shoulder and hip disabilities and service.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Therefore, the evidence, consisting of the Veteran's conclusory, generalized lay statements indicating an association between current shoulder and hip disabilities and service has failed to meet the "low threshold" for establishing entitlement to a VA examination.  McLendon, 20 Vet. App. at 83.  Similarly, the lack of evidence of current shoulder or hip disabilities due to disease or injury in service reflects that the higher standard for showing entitlement to service connection for shoulder and hip disabilities has not been met.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for bilateral knee, lumbar spine, cervical spine, shoulder, and hip disabilities.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a shoulder disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


